MEMORANDUM **
Ismael Barba Almaraz and Ines Corona Estrada, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals (“BIA”) denial of their motion to reopen. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
In their motion to reopen, petitioners offered new evidence of hardship demonstrating that their United States citizen son had been diagnosed with a speech and language impediment resulting in academic difficulties. We conclude that the BIA considered the new evidence, and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).
Petitioners’ contention that the BIA erred by failing to extend their voluntary departure period is unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.